DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	The amendment of 08/03/2021 has been entered. Claims 151-157 are currently pending in this US patent application and were examined on their merits.

Terminal Disclaimer
The terminal disclaimers filed on 09/03/2021 disclaiming the terminal portion of any patent granted on this application that would extend beyond the expiration dates of US patents 9910033 and 10422789 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Withdrawn Objections/Rejections
	The objection to claim 152 for containing a minor informality as set forth in the previous Office action is withdrawn in light of the amendment of 08/03/2021, which corrected the informality.
	The rejections of the claims on the ground of nonstatutory double patenting as set forth in the previous Office action are withdrawn in light of the terminal disclaimers filed on 09/03/2021 disclaiming the terminal portion of any patent granted on this 

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

	As discussed in the previous Office action, the closest prior art to the claimed invention is presented in Rodriguez-Lafrasse (Rodriguez-Lafrasse et al., Neurochem. Res. 24(2): 199-205 (1999)), who teaches that sphingosylphosphorylcholine, also known as lysosphingomyelin, is elevated in the brain, liver, and spleen of patients with Niemann-Pick disease (see entire document, including page 199, abstract). However, Rodriguez-Lafrasse does not teach that levels of lysosphingomyelin would be elevated in the blood of patients with Niemann-Pick disease. As such, it would not have been obvious to one of ordinary skill in the art to determine the level of lysosphingomyelin in the blood of a patient with Niemann-Pick disease in light of the teachings of Rodriguez-Lafrasse.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 151-157 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        09/08/2021